Citation Nr: 1525348	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  07-37 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from February 1989 to April 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which increased the Veteran's disability rating for his service-connected back disability to 20 percent, effective August 2007. 

On his November 2007 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing in conjunction with his claim.  Notice of the scheduled hearing was sent to the Veteran's address of record; however, he did not report to the scheduled hearing and he has not provided good cause as to why a new hearing should be scheduled.  The Veteran's request to a Board hearing is deemed withdrawn.

The Veteran's claim was remanded by the Board in December 2012.  In November 2013, the Board denied the Veteran's claim for an increased rating, also finding that there was insufficient evidence of record to assign an additional disability rating for radiculopathy, left leg, and that referral for extraschedular consideration was unwarranted.  The Veteran subsequently appealed this decision.

In response to the Veteran's appeal, the U.S. Court of Appeals for Veterans Claims (Court) issued a February 2015 Memorandum Decision which vacated the Board's November 2013 decision and remanded the issue back to the Board for appropriate action.  The Court found that the Board failed to adequately discuss the Veteran's complaints of pain, weakness, and tingling in the Veteran's left lower extremity, and that the Board provided an inadequate statement of reasons and bases for its determination that the Veteran's condition did not warrant a separate rating for any neurological manifestations that arose as a result of his service-connected back disability.  The Court also found that the Board's decision offered no rationale for its conclusion that manifestations of the Veteran's back disability were adequately contemplated by the schedular rating criteria.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Court vacated and remanded the Board's November 2013 decision which denied entitlement to an evaluation in excess of 20 percent for the Veteran's low back disability and found that there was insufficient evidence of record to assign an additional disability rating for radiculopathy, left leg, and that referral for extraschedular consideration was unwarranted.  Essentially, the Memorandum Decision found that the lack of signs or symptoms of radiculopathy by a January 2013 VA examiner was insufficient to discount an additional rating, as the Veteran's reports of numbness, weakness, and tingling in the left leg were not addressed at that time.  Further, the Veteran's myriad of similar complaints, spanning from 2007 through 2013, were not adequately addressed by the Board.  

The February 2015 Memorandum Decision also explained that, in exceptional cases, an extra-schedular rating may be approved by the Undersecretary for Benefits or the Director, Compensation and Pension Service.  Although discussed by the Board in November 2013, that discussion was deemed inadequate because the Board failed to explain why the totality of the Veteran's symptoms (and their effects, which include the daily use of a back brace, weekly flare-ups, radiating pain to the left leg, exercising care on range of motion, the prevention of certain social activities, and increased back pain when standing on a ladder) were adequately contemplated by the rating schedule and the assigned schedular evaluation.  

Pursuant to the Court's February 2015 Memorandum Decision, the Board finds that the claim at issue must be remanded for an additional VA orthopedic and/or neurologic examination so as to address the issues discussed above.  After the examination is complete, the agency of original jurisdiction (AOJ) shall submit the Veteran's claim to the Director, Compensation and Pension Service, for consideration of the applicability of an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an additional VA examination or examinations to determine the current nature and severity of his low back disability, to include any neurological component.  Specifically, the examiner is asked to provide the following:

A. Identify the nature and severity of all current manifestations of the Veteran's service-connected lumbar spine disability, to include any neurological diagnoses related to said disability and the severity thereof.  In so doing, the examiner should consider the Veteran's complaints of numbness, weakness, and tingling in the left leg and his use of a Transcutaneous Electrical Nerve Stimulator unit (as noted at the January 2013 VA examination) and should indicate whether the Veteran has had a neurologic disability secondary to his back for any distinct period of time since 2007.

B. The examiner should also specifically identify, to the extent possible, any functional limitation as a result of the Veteran's service connected back disability.  Such discussion must include an analysis of the Veteran's reported symptoms, such as the daily use of a back brace, weekly flare-ups, radiating pain to the left leg, exercising care on range of motion, the prevention of certain social activities, and increased back pain when standing on a ladder), and indicate the impact such manifestations would have on employment.  

2.  Thereafter, the claim for an increased rating for a low back disability should be submitted to the Director, Compensation and Pension Service, for consideration of whether a higher rating is warranted on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b).

3.  After completing the above actions, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

